Citation Nr: 0518631	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in November 1971 after approximately 20 
years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim.

For the reasons stated below, the Board finds that additional 
development is necessary in the instant case.  Accordingly, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The veteran has asserted that he has bilateral hearing loss 
secondary to his tinnitus.  Service connection was 
established for tinnitus by a June 1998 rating decision, 
which conceded that the veteran had experienced acoustic 
trauma during active service, apparently based upon his 
military occupational specialty (MOS) of flight engineer.

Records dated in April 1998 show a diagnosis of hearing loss, 
while records dated in 2002 and 2003 show diagnoses of high 
frequency sensorineural hearing loss.  Granted, the specific 
audiological results do not appear to be in the documents 
assembled for the Board's review.  As such, it is not clear 
whether the veteran does have a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  Nevertheless, the Board notes 
that just as tinnitus may be caused by acoustic trauma, so 
can sensorineural hearing loss.  Additionally, tinnitus is 
often associated with, or a component of, sensorineural 
hearing loss.  

The Board further notes that the in-service audiological 
evaluations indicate evidence of hearing loss pursuant to 
Hensley, supra, particularly if one assumes that the 
audiological results from service examinations conducted 
before October 31, 1967, were in American Standards 
Association (ASA) units rather than International Standard 
Organization (ISO) units.  For example, the audiological 
results from a November 1955 service examination, converted 
from ASA to ISO format, were as follows:




HERTZ



250
500
1000
2000
4000
6000
RIGHT
15
15
10
25
15
0
LEFT
15
15
10
25
15
5

The audiological results from a December 1957 service 
examination, converted from ASA to ISO format, were:




HERTZ



250
500
1000
2000
4000
6000
RIGHT
15
10
15
15
5
--
LEFT
25
20
20
15
5
--

A December 1959 service examination shows audiological 
results, converted from ASA to ISO format, as follows:




HERTZ



250
500
1000
2000
4000
6000
RIGHT
25
25
15
20
15
10
LEFT
15
15
10
15
5
5

The audiological results from an October 1961 service 
examination, converted from 


ASA to ISO format, were:




HERTZ



250
500
1000
2000
4000
6000
RIGHT
25
20
15
10
5
15
LEFT
30
25
10
10
0
15

An April 1965 service examination includes audiological 
results, converted from ASA to ISO format, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
15
15
20
20
20
LEFT
25
20
15
20
15
15

The audiological results from a May 1967 service examination, 
converted from ASA to ISO format, were:




HERTZ



250
500
1000
2000
4000
6000
RIGHT
25
15
10
10
5
10
LEFT
20
15
10
10
5
10

A November 1970 service examination included audiological 
results which revealed pure tone thresholds, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
0
0
10
10
0
LEFT
10
5
10
5
10
25

Finally, the veteran's April 1971 retirement examination 
included audiological results which revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
5
0
0
LEFT
0
0
5
5
0
25

Nevertheless, no competent medical opinion has been obtained 
to determine whether the veteran's current sensorineural 
hearing loss is causally related to active service, to 
include as secondary to his service-connected tinnitus.  
Moreover, as noted above, it is not clear from the medical 
evidence whether he does in fact have a hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 
38 C.F.R. § 3.159(c)(4).  Therefore, the Board concludes that 
a remand is necessary to accord the veteran an audiological 
examination which addresses the current nature and etiology 
of his hearing loss.

Since the Board has determined that an examination is 
necessary in the instant 
case, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
hearing loss since July 2003.  After 
securing any necessary release, the RO 
should obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

If the veteran is found to have a hearing 
loss disability pursuant to 38 C.F.R. 
§ 3.385, the examiner must express an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) 
that the hearing loss is causally related 
to the veteran's active service, to 
include his service-connected tinnitus.  
In making this determination, the 
examiner should be aware that acoustic 
trauma during active service has been 
conceded due to the veteran's MOS of 
flight engineer.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in March 2004, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




